Case 2:20-cr-20008-PKH Document 64              Filed 08/26/21 Page 1 of 1 PageID #: 225




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                              CASE NO. 2:20-CR-20008-001

ANTHONY HUGHES                                                                  DEFENDANT

                                           ORDER

       The Court ADOPTS the report and recommendation (Doc. 63) entered in this case and

accepts Defendant’s plea of guilty to Counts 1 and 2 of the indictment. The Defendant is hereby

adjudged GUILTY of the offenses.

       IT IS SO ORDERED this 26th day of August, 2021.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES III
                                                          U.S. DISTRICT JUDGE
